 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
10
                                   CENTRAL DISTRICT OF CALIFORNIA
11

12
      CEC ENTERTAINMENT, INC., a Kansas             Case No. 2:18-cv-00324-DSF (AGRx)
13                                                  Hon. Dale Fischer
      corporation,
                                                    Courtroom 7D
14
                        Plaintiff,
15                                                  ORDER REGARDING COURT
                                                    JURISDICTION ON CASE
16                      vs.
                                                    DISMISSAL WITHOUT PREJUDICE
17
      GRANADA HILLS PARTNERS, LLC, a
18    Delaware limited liability company,
19
                        Defendant.
20

21
                                                    Complaint Filed: January 12, 2018
22                                                  Trial Date:      Vacated
23

24

25

26

27

28

     CEC01-03:RENEE.docx:3-13-20
               ORDER REGARDING COURT JURISDICTION ON CASE DISMISSAL WITHOUT PREJUDICE
 1
              Pursuant to the Declaration of John T. Egley, ECF Docket No. 40, and good cause
 2
     appearing regarding why this Court should retain jurisdiction over this matter, IT IS
 3
     HEREBY ORDERED that this Court shall retain jurisdiction over this matter for an
 4
     additional approximate one hundred and twenty (120) day period to July 20, 2020 while
 5
     the parties await approval by the city and then the lease can be executed. If the matter has
 6
     not been fully resolved and can remain dismissed without prejudice at that point in time,
 7
     the Court retains jurisdiction to reopen the action on a showing of good cause that the
 8
     settlement has not been completed and further proceedings are necessary on or before this
 9
     date.
10

11            IT IS SO ORDERED.
12   DATED: March 13, 2020
13                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     CEC01-03:RENEE.docx:3-13-20                 -2-
               ORDER REGARDING COURT JURISDICTION ON CASE DISMISSAL WITHOUT PREJUDICE
